             Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-2308
                                         )
 U.S. DEPARTMENT OF THE TREASURY         )
 1500 Pennsylvania Avenue NW             )
 Washington, DC 20220                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of the

Treasury under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant the U.S. Department of the Treasury has failed to comply with

the applicable time-limit provisions of the FOIA, American Oversight is deemed to have

exhausted its administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled




                                                1
             Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 2 of 6



to judicial action enjoining the agency from continuing to withhold agency records and ordering

the production of agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant the U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, D.C., and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

       7.      On April 18, 2019, American Oversight submitted a FOIA request to Treasury

bearing internal tracking number TREAS-19-0490.

       8.      American Oversight’s FOIA request to Treasury specifically sought the following

records from January 20, 2017, through the date of the search:

               All email communications between Secretary Mnuchin, Ivanka
               Trump, Jared Kushner, and/or any individual communicating on
               their behalf regarding (1) Ms. Trump’s and Mr. Kushner’s presence
               on Air Force planes and (2) any invitations between Ms. Trump, Mr.
               Kushner, and Secretary Mnuchin inviting Secretary Mnuchin to
               trips with Ms. Trump and/or Mr. Kushner.



                                                 2
             Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 3 of 6



       9.      On April 18, 2019, Treasury acknowledged receipt of American Oversight’s

request and assigned it tracking number 2019-04-117.

       10.     In acknowledging the request, Treasury informed American Oversight that it

required “an additional processing extension of (10) days” to process American Oversight’s

request.

       11.     As of the date of this complaint, Treasury has failed to (a) notify American

Oversight of any determination regarding the request, including the scope of any responsive

records Treasury intends to produce or withhold and the reasons for any withholdings; or (b)

produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

       12.     Through Treasury’s failure to respond to American Oversight’s FOIA request

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Search for Responsive Records

       13.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       14.     American Oversight properly requested records within the possession, custody,

and control of Treasury.

       15.     Treasury is an agency subject to FOIA and must therefore make reasonable efforts

to search for requested records.

       16.     Treasury has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA request.




                                                 3
              Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 4 of 6



        17.    Treasury’s failure to conduct an adequate search for responsive records violates

FOIA.

        18.    Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA request.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

        19.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        20.    American Oversight properly requested records within the possession, custody,

and control of Treasury.

        21.    Treasury is an agency subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

        22.    Treasury is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA request.

        23.    Treasury is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate non-exempt information in otherwise exempt records

responsive to American Oversight’s FOIA request.

        24.    Treasury’s failure to provide all non-exempt responsive records violates FOIA.

        25.    Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA




                                                 4
             Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 5 of 6



request and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                    REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

           records responsive to American Oversight’s FOIA request;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

           date as the Court deems appropriate, any and all non-exempt records responsive to

           American Oversight’s FOIA request and indexes justifying the withholding of any

           responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

           responsive to American Oversight’s FOIA request;

       (4) Award American Oversight the costs of this proceeding, including reasonable

           attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

           to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                 5
            Case 1:19-cv-02308 Document 1 Filed 08/01/19 Page 6 of 6



Dated: August 1, 2019                      Respectfully submitted,
                                           /s/ Khahilia Shaw
                                           Khahilia Shaw
                                           D.C. Bar No. 1616974

                                           /s/ Elizabeth France
                                           Elizabeth France
                                           D.C. Bar No. 999851

                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 539-6507
                                           khahilia.shaw@americanoversight.org
                                           beth.france@americanoversight.org

                                           Counsel for Plaintiff




                                       6
